85 N.W.2d 260 (1957)
165 Neb. 211
Donald A. STEWART, Appellee,
v.
L. N. RESS, State Engineer of the State of Nebraska, et al., Appellants.
No. 34196.
Supreme Court of Nebraska.
October 4, 1957.
Clarence S. Beck, Atty. Gen., Ralph D. Nelson, Asst. Atty. Gen., for appellants.
Stewart & Stewart, Raymond K. Calkins, Lincoln, for appellee.
Heard before SIMMONS, C. J., and CARTER, MESSMORE, YEAGER, CHAPPELL, WENKE and BOSLAUGH, JJ.
BOSLAUGH, Justice.
The statute declares that the revocation of the license to operate a motor vehicle shall be for a period of 1 year from the date of the latest conviction of the licensee. Section 39-7,129, R.S.Supp., 1955. The date of the last conviction of appellee was September 11, 1956. The order of revocation of the license of appellee was for a period of 1 year from that date. The opinion incorrectly considered the license of appellee revoked on October 1, 1956, the date it was surrendered by him. The period of the revocation of the license remaining is 8 calendar months and 12 days from and after the rendition of the judgment to be rendered herein by the district court instead of 9 calendar months and 2 days as stated in the opinion and it is corrected and amended accordingly.
Opinion modified.
Motion for rehearing overruled.